DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. JP 2019-128353, filed on 07/10/2019.
Information Disclosure Statement
Applicant’s information disclosure statements submitted on 02/05/2020 and 02/18/2020 have been considered and are included in the file.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A-1-1 in the reply filed on 02/22/2021 is acknowledged.
Claims 1-2, 14, 16, and 18 are examined.  Claims 3-13, 15, 17, and 19-20 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 9, “a relationship B - A >10% is satisfied.” should read “a relationship B% - A% >10% is satisfied.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2014/0030065 A1).
Regarding claim 1, Nakano et al. discloses a stator vane ([0060], Figs. 11-12) for a steam turbine ([0002]), comprising: a vane body having an airfoil cross section (Fig. 

    PNG
    media_image1.png
    627
    717
    media_image1.png
    Greyscale

Fig. 12’

Regarding claim 18, Nakano et al. discloses a steam turbine ([0002]), comprising: a turbine stage ([0032], lines 3-4) including a stator vane row (stationary blades 1 are fixed to an outer peripheral side diaphragm 4, wherein all of the stationary blades represent a stator vane row, [0032], lines 3-6) having a plurality of stator vanes (1) disposed around a turbine rotor (3, [0032]), and a rotor blade row (moving blades 2 are fixed to rotor 3, wherein all of the moving blades represent a rotor blade row, [0032], lines 6-10) including a plurality of rotor blades (2) disposed around the turbine rotor (3) at a downstream side of the stator vane (1) row with respect to a flow direction of a working fluid (as shown in Fig. 1, [0032], lines 7-8), wherein at least a part of the .

Allowable Subject Matter
Claims 2, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Nakano et al. fails to disclose or suggest of a second division wall dividing the first hollow section into a pressure-side space closer to the pressure-side partition wall and a suction-side space closer to the suction-side partition wall.  The vane disclosed in Figs. 11 and 12 of Nakano et al. fails to disclose of a second division wall.  It would not have been obvious to one of ordinary skill in the art to modify Nakano et al. to include a second division wall in the first hollow chamber (a, Fig. 12’) because the second division wall would obstruct the vent hole (37) and would significantly alter the structural design of the vane by changing the fluid flow within the first hollow chamber.
Regarding claim 14, Nakano et al. fails to disclose or suggest wherein a suction-side connection portion connecting the first division wall and the suction-side partition wall is configured to be positioned closer to a leading edge than a pressure-side connection portion connecting the first division wall and the pressure-side partition wall.  Nakano et al. discloses that the suction-side connection portion connecting the first division wall and the suction-side partition wall is farther with respect to the leading edge 
Claim 16 is allowable due to its dependency on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coudray et al. (U.S. 5,342,172) discloses of a gas turbine engine hollow airfoil. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/10/2021